                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIRAN BROWN,                                      Case No. 21-cv-02432-PJH
                                                         Plaintiff,
                                   8
                                                                                           ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     IRS,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, a state prisoner proceeding pro se in Maryland, filed a civil action.

                                  14   Plaintiff was sent a notice that he had not paid the filing fee or submitted a complete

                                  15   application for leave to proceed in forma pauperis (“IFP”). He was provided twenty-eight

                                  16   days to correct these deficiencies. More than twenty-eight days has passed, and plaintiff

                                  17   has not paid the fee, filed a complete application to proceed IFP or otherwise

                                  18   communicated with the court. The case is DISMISSED without prejudice.

                                  19            IT IS SO ORDERED.

                                  20   Dated: May 24, 2021

                                  21

                                  22                                                                /s/ Phyllis J. Hamilton
                                                                                                   PHYLLIS J. HAMILTON
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
